Case 1:18-cr-00681-WFK Document 162 Filed 09/13/19 Page 1 of 4 PageID #: 4699



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
UNITED STATES OF AMERICA,                                          No. 18-cr-681 (S-1) (WFK)
                                                             :

        - against -                                          :     ECF Case

JEAN BOUSTANI, et al.,                                       :
                                   Defendants.
                                                                   Dated: September 13, 2019
                                                             :

                                                             :

------------------------------------------------------------- X




 DEFENDANT JEAN BOUSTANI’S MEMORANDUM OF LAW IN SUPPORT OF HIS
 MOTION IN LIMINE TO PRECLUDE THE GOVERNMENT FROM REFERRING TO
    THE MOZAMBICAN COMPANIES AS “SHELL COMPANIES” AND THE
        INFRASTRUCTURE PROJECTS AS “FRONTS” DURING TRIAL




                                                     WILLKIE FARR & GALLAGHER LLP
                                                     Michael S. Schachter
                                                     Randall W. Jackson
                                                     Casey E. Donnelly
                                                     Philip F. DiSanto
                                                     787 Seventh Avenue
                                                     New York, New York 10019-6099
                                                     Phone: (212) 728-8000
                                                     Email: mschachter@willkie.com

                                                     Attorneys for Defendant Jean Boustani
Case 1:18-cr-00681-WFK Document 162 Filed 09/13/19 Page 2 of 4 PageID #: 4700



               Defendant Jean Boustani respectfully submits this memorandum of law in support

of his motion in limine to preclude the Government from using the term “shell company” to

describe Proindicus, EMATUM, or MAM (the “Mozambican Companies”) and from using the

term “fronts” to describe the Proindicus Coastal Surveillance Project, the EMATUM National

Fishing Fleet Project, and the MAM National Shipyards Project (the “Infrastructure Projects”).1

The use of such terms would be misleading, unduly prejudicial, and without evidentiary basis.

I.     THE COURT SHOULD PRECLUDE THE GOVERNMENT FROM REFERRING
       TO THE MOZAMBICAN COMPANIES AS “SHELL COMPANIES” AND FROM
       DESCRIBING THE INFRASTRUCTURE PROJECTS AS “FRONTS.”

               Courts regularly utilize Rule 403 of the Federal Rules of Evidence to preclude

parties and their witnesses from using pejorative or loaded terms due to the inherent danger of

unfair prejudice. See, e.g., Aristocrat Leisure Ltd. v. Deutsche Bank Tr. Co. Americas, No. 04

civ. 10014 PKL, 2009 WL 3111766, at *7 (S.D.N.Y. Sept. 28, 2009) (precluding the use of the

phrase “tax haven” on the ground that it is inflammatory and cautioning the parties against using

“inflammatory terms and making derogatory statements that do not bear on the issues being

tried.”); Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 193 (S.D.N.Y. 2008)

(precluding parties from “characteriz[ing] admissible evidence and testimony as ‘securities

fraud,’ ‘illegal,’ ‘insider trading,’ ‘inside information,’ and ‘market manipulation.’”) (emphasis

added); MF Glob. Holdings Ltd. v. PricewaterhouseCoopers LLP, 232 F. Supp. 3d 558, 570

(S.D.N.Y. 2017) (“courts often prohibit the use of certain pejorative terms when such

categorizations [are] inflammatory and unnecessary to prove a claim and such statements do not

bear on the issues being tried.”) (internal citation and quotation marks omitted).



1
 Capitalized terms have the same meaning as in Mr. Boustani’s Amended Motion to Dismiss,
which has been filed at Dkt. 97 (Opening Brief); Dkt. 125 (Reply); Dkt. 146 (Supplemental
Submission).

                                                -1-
Case 1:18-cr-00681-WFK Document 162 Filed 09/13/19 Page 3 of 4 PageID #: 4701



               The Mozambican Companies were not “shells” and the Infrastructure Projects

were not “fronts.” To the contrary, as the trial evidence will make clear, Mr. Boustani always

considered the Proindicus Coastal Surveillance Project, the EMATUM National Fishing Fleet

Project, and the MAM National Shipyards Project to be legitimate public works projects, aimed

at addressing various needs in Mozambique, including criminal piracy, significant poaching of

natural resources and a lack of skilled jobs through which Mozambicans could learn a trade. The

delays and administrative handicaps that ultimately plagued the Infrastructure Projects does not

mean that they were conceived in bad faith, but is instead, as the trial evidence will make clear,

the result of circumstances that were outside of Mr. Boustani’s control.

               Aside from the factual inaccuracy of these terms, the terms “shell company” and

“front” carry a pejorative connotation that is irrelevant to the issues at trial. Indeed, these exact

terms have been precluded in this District for exactly this reason. In United States v. Watts, 934

F. Supp. 2d 451, 482 (E.D.N.Y. 2013), Judge Matsumoto granted the defendant’s motion in

limine to preclude the Government from using the terms “shell company” or “shell corporation”

at trial. Id. In so holding, Judge Matsumoto explained that the “terms ‘shell company’ or ‘shell

corporation’ could be perceived to have a pejorative meaning,” and given that “[n]o evidentiary

value is added” to the record by these terms, the preclusion of their use was appropriate. Id. The

same analysis applies here and confirms that this Court should preclude the use of the terms

“shell company” or “front” at trial.




                                                 -2-
Case 1:18-cr-00681-WFK Document 162 Filed 09/13/19 Page 4 of 4 PageID #: 4702



                                      CONCLUSION

               The Court should preclude the Government from using the term “shell company”

to describe the Mozambican Companies and from using the term “fronts” to describe the

Infrastructure Projects.



Dated: New York, New York
       September 13, 2019



 WILLKIE FARR & GALLAGHER LLP

 By: /s/ Michael S. Schachter  |
     Michael S. Schachter
     Randall W. Jackson
     Casey E. Donnelly
     Philip F. DiSanto
     787 Seventh Avenue
     New York, New York 10019-6099
     Phone: (212) 728-8000
     Email: mschachter@willkie.com

     Attorneys for Defendant Jean Boustani




                                             -3-
